     1:19-cv-03393-BHH-SVH     Date Filed 04/20/20   Entry Number 42   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA


                                          )     C/A No.: 1:19-3393-BHH-SVH
    Travonte Tate,                        )
                                          )
                     Plaintiff,           )
                                          )
          vs.                             )
    Officer Thomas, Officer               )                 ORDER
    Williams, and Dr. Byrne,              )
                                          )
                     Defendants.          )
                                          )
                                          )

         Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by defendants. On February 25,

2020, defendants filed a partial motion to dismiss Plaintiff’s claims for

monetary damages in defendants’ official capacity. [ECF No. 31]. As Plaintiff

is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of the

motion and of the need for him to file an adequate response by March 27, 2020. 1

[ECF No. 35]. Plaintiff was specifically advised that if he failed to respond

adequately, the motion may be granted.



1On March 16, 2020, Plaintiff’s deadline was extended an additional 21 days
pursuant to the Standing Order of the Honorable R. Bryan Harwell, Chief
United States District Judge, in response to the COVID-19 pandemic. See 3:20-
mc-105.
  1:19-cv-03393-BHH-SVH      Date Filed 04/20/20   Entry Number 42   Page 2 of 2




      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to defendants’ motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon his official capacity claims for monetary damages. Based on the

foregoing, Plaintiff is directed to advise the court whether he wishes to

continue with this case and to file a response to the motion for summary

judgment by May 4, 2020. Plaintiff is further advised that if he fails to respond,

the undersigned will recommend Plaintiff’s claims for monetary damages

against defendants in their official capacities be dismissed for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ.

P. 41(b).

      IT IS SO ORDERED.



April 20, 2020                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
